Citation Nr: 1545065	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for H. pylori infection with residual gastroesophageal reflux disease (GERD) and stomach pains.

2.  Entitlement to service connection for residuals of a chip fracture, L-1, to   include constant thoracolumbar spine pain.

3.  Entitlement to service connection for a cervical spine injury, to include compressed C5-C6, with arthritis.

4.  Entitlement to service connection for residuals of a left wrist navicular fracture, with arthritis.

5.  Entitlement to service connection for a right knee torn lateral meniscus, status post surgical repair, with arthritis.

6.  Entitlement to service connection for a left knee condition.


7.  Entitlement to service connection for a ruptured bursa, right shoulder.

8.  Entitlement to service connection for a ruptured bursa, left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1980 to July 1990.  His DD Form 214 for this entire period indicates he received an other than honorable discharge, but in the Remarks section indicates that he had continuous honorable active service from July 7, 1980 to July 2, 1985.  At present, there appears to be no administrative decision by the Regional Office (RO) addressing the character of discharge in the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) RO.
 
In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  Any future development or adjudication of the appellant's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled for a Travel Board hearing, but did not attend.  In September 2015, through his representative, he reported that he was confused about the date of the previously scheduled hearing due to intense back pain.  He requested that the hearing be rescheduled and conducted via video conference.  The Board will resolve doubt in the appellant's favor as to good cause, and will remand the Veteran's appeal to afford him a Board video conference hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board video conference hearing in accordance with his request.  A copy of the letter advising him of the time and date to report should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

